Citation Nr: 0924017	
Decision Date: 06/25/09    Archive Date: 07/01/09

DOCKET NO.  05-27 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1952 to 
February 1955.

This matter is before the Board of Veterans' Appeals (Board) 
from a March 2005 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York, 
which denied service connection for PTSD.  The RO issued a 
notice of the decision in March 2005, and the Veteran timely 
filed a Notice of Disagreement (NOD) in April 2005.  
Subsequently, in August 2005, the RO provided a Statement of 
the Case (SOC) and the Veteran timely filed a substantive 
appeal.

The Veteran requested a Travel Board hearing on this matter, 
which was held in June 2007 where the Veteran presented as a 
witness before the undersigned Veteran's Law Judge.  A 
transcript of the hearing is of record.

In October 2007, the Board remanded the Veteran's claim, 
requesting the AMC to conduct a search for records pertaining 
to the Veteran's claimed in-service stressors.  Having 
completed the required directive, the RO considered the 
evidence of record and issued a Supplemental Statement of the 
Case (SSOC) in April 2009.  Inasmuch as the provisions of the 
Board's October 2007 remand have been complied with 
substantially, the Board will now proceed with its review of 
the appeal.  Cf. Stegall v. West, 11 Vet. App. 268 (1998).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2008).







FINDING OF FACT

There is a current medical diagnosis of PTSD in accordance 
with 38 C.F.R. § 4.125(a); it is at least as likely as not 
that a claimed in-service stressor actually occurred; and 
there is medical evidence of a nexus between the Veteran's 
PTSD and his confirmed in-service stressor.


CONCLUSION OF LAW

PTSD was incurred during active military service.  38 
U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.304(f) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)
        
On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of the VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.

First, the VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159(b) (2008).  Second, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).

As discussed in more detail below, sufficient evidence is of 
record to grant the claim for service connection for PTSD.  
Therefore, any errors in complying with the requirements of 
the VCAA are irrelevant and no further development is needed 
with respect to this claim. 
II.  PTSD 

a.  Factual Background.  Records indicate that the Veteran 
was born in March 1932 in Bronx, New York (New York City).  

The Veteran's January 1952 Report of Physical Examination for 
Enlistment reflects a normal clinical assessment of the 
nervous system, to include any evidence of diseases or mental 
defects.  

The Veteran's Abstract of Medical History reveals that he 
sustained facial lacerations and a simple fracture of the 
mandible without artery or nerve involvement in September 
1954.  A Chronological Record of Medical Care reflects that 
the Veteran was in an automobile accident in September 1954.  
At that time, the Veteran explained that he had been asleep 
as a passenger in the car upon impact.  He was unable to 
recall anything about the accident.

The February 1955 Report of Medical Examination for Discharge 
contains a normal clinical evaluation of all systems and 
bears no indication of a psychiatric disorder.  In his 
companion Report of Medical History, the Veteran did not 
convey that he had any mental disorder.  His Form DD-214 
reflects that he received the Korean Service Medal, with one 
star; the United States Service Medal; and the National 
Defense Service Medal, and a summary of "Expeditions-
Engagements-Combat Record" reflects that the Veteran 
"[p]articipated in operations against enemy forces in South 
and Central Korea" between January 1953 and February 1954.  
The Veteran had a Military Occupational Specialty (MOS) 
designation of 3531, which denotes service as a motor vehicle 
operator.  See e.g., MOS Manual, § 3125 (Motor Transport) at 
p. 3-233.

As conveyed in a May 2001 VA audiological report, the Veteran 
stated that he was not in the direct line of fire during his 
active service, but still had exposure to hazardous noise for 
which he wore no hearing protection.

In his August 2004 statement, the Veteran stated that he 
served as an infantryman in Korea, where he "not only 
witnessed the death of soldiers, but also help[ed] retrieve 
and transport them."

The Veteran underwent a VA examination in February 2005.  The 
clinician did not review the claims file at this time, but 
after a mental status examination, diagnosed the Veteran with 
PTSD.  When describing his exposure to a traumatic stressor, 
the Veteran stated that, when he was in Korea, his friend 
died due to machine gun fire.  The Veteran recalled taking 
him by the shoulder and putting him on a Jeep so that he 
could be taken to a doctor.  The Veteran said that he 
experienced flashbacks regarding this, and only this, event.  
The examiner determined that the Veteran had PTSD related 
most significantly to combat duty in Korea.

In May 2005, the Veteran submitted to another VA psychiatric 
examination, where he reported having flashbacks 
intermittently, again related to the death of a friend due to 
machine gun fire during service.  At this time, the Veteran 
did not report experiencing any current psychiatric 
difficulties relating to his documented in-service automobile 
accident.  After an examination of the claims file and 
conducting a mental status examination, the VA clinician 
diagnosed the Veteran with PTSD.  He offered his opinion that 
"the current evaluation does not support the contention that 
this Veteran is experiencing a mental disorder as a 
consequence of the injuries sustained from the 1954 motor 
vehicle accident while on active military duty.  Indeed, 
based upon a review of his records and his comments during 
the examination, there is no substantial evidence to suggest 
the presence of a mental disorder other than PTSD.  In this 
regard, while the Veteran did report symptoms indicative of 
PTSD . . . he did not attribute them to the [in-service] . . 
. motor vehicle accident."  While the clinician did not 
specifically attribute the Veteran's PTSD to an in-service 
stressor or any other event, the only history of potential 
stressors was the in-service motor vehicle accident and the 
death of a friend due to combat and that latter history 
included flashbacks of the incident in Korea involving the 
death of a friend.  

At his June 2007 Travel Board hearing, the Veteran testified 
that, during his tour in Korea on the Kempo Peninsula on the 
Inchon River, a nearby outpost was overrun by the Chinese 
Communists.  Hearing Transcript at 3, 13.  He noted that a 
friend and fellow service member, H. P. (initials used to 
protect privacy), had been killed during this attack, likely 
during the end of winter or early spring of 1953.  He stated 
that he helped transport his friend's body as well as the 
bodies of other deceased service members.  Hearing Transcript 
at 4-5, 9, 11.  The Veteran stated that he went to school 
with H.P. in New York and went to Korea on the same ship with 
him.  Hearing Transcript at 4.  The Veteran indicated that he 
and H.P. were not in the same unit, having been split up when 
they got off the ship.  Hearing Transcript at 9.  In 
addition, with respect to his documented in-service 
automobile accident, the Veteran testified that he did not 
believe that this event had contributed to his PTSD.  Hearing 
Transcript at 8, 12.

In November 2007 letters, the AMC requested records from the 
United States Marine Corps and the Marine Corps Historical 
Center regarding the Veteran's unit's receipt of fire, the 
overrunning of an outpost near to the Veteran, and the death 
of the Veteran's friend, named "H.P." in the letter.  The 
letter contains no notation indicating that the AMC included 
H.P.'s full name or other identifying data.  The claims file 
does not contain any reply from the United States Marine 
Corps or the Marine Corps Historical Center.

In a November 2007 VA document, the RO requested the National 
Personnel Records Center (NPRC) to search the morning reports 
of the Veteran's unit for information regarding receipt of 
fire and the overrunning of nearby outpost.  The document 
does not contain any request regarding H.P.  In a March 2008 
document, the NPRC stated that searching morning reports 
would be impossible because the Veteran's unit did not create 
morning reports.

A search of the National Archives and Records Administration 
Korean War Casualty database indicated that a person named 
"H.P.," as identified by the Veteran at the Travel Board 
hearing, was killed in action in April 1953.  The records 
list H.P. as being a Marine Private First Class from the 
Bronx, New York.  See National Archives and Records 
Administration, http://www.archives.gov/research/korean-
war/casualty-lists/ny-by-town.html.  

A review of the American Battle Monuments Commission database 
indicates that H.P. was born December 1931 in the Bronx, New 
York.  He was a member of Weapons Company, 1st Battalion, 7th 
Marines, 1st Marine Division.  He was killed while fighting 
the enemy in Korea.  See American Battle Monuments 
Commission, http://www.abmc.gov.

b.  Law and Regulations.  Establishing service connection for 
PTSD requires: (1) Medical evidence diagnosing PTSD; (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
link between current symptoms and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f); see Cohen v. Brown, 10 Vet. 
App. 128 (1997).

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  
Participation in combat, a determination that is to be made 
on a case-by-case basis, requires that a Veteran personally 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999); 
Moran v. Principi, 17 Vet. App. 149 (2003); see also Sizemore 
v. Principi, 18 Vet. App. 264, 273-74 (2004).

If the claimant did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors and his testimony must be 
corroborated by credible supporting evidence.  Cohen, 10 Vet. 
App. at 128; Moreau v. Brown, 9 Vet. App. 389 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163 (1996).  Furthermore, 
service department records must support, and not contradict, 
the claimant's testimony regarding non-combat stressors.  
Doran v. Brown, 6 Vet. App. 283 (1994).

The question of whether the Veteran was exposed to a stressor 
in service is a factual one, and VA adjudicators are not 
bound to accept uncorroborated accounts of stressors or 
medical opinions based upon such accounts.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 
1 Vet. App. 406 (1991).  Hence, whether a stressor was of 
sufficient gravity to cause or support a diagnosis of post- 
traumatic stress disorder is a question of fact for medical 
professionals and whether the evidence establishes the 
occurrence of stressors is a question of fact for 
adjudicators.

c.  Analysis.  The Board finds that the evidence of record is 
sufficient to grant service connection for PTSD.  It is not 
clear whether the Veteran's principal duties in Korea, 
specifically as a motor vehicle operator, involved combat and 
after the October 2007 remand, the AMC was unable to acquire 
documentation supporting the Veteran's claimed stressors, 
specifically his accounts of incoming fire, the overrunning 
of a nearby observation post by the Chinese communists, and 
retrieving the body of H.P.  However, in the March 2008 
document, the NPRC noted that substantiating the stressors 
through service morning reports would be impossible because 
the Veteran's unit did not create morning reports.  It is 
also pertinent to note that in letters to Marine record 
depositories, the AMC did not provide sufficient information 
regarding H.P. to allow for a reasonable search of records.  
As such, the Board does not find the AMC's failure to acquire 
documentary evidence to be fatal to the Veteran's claim.  The 
Board is also aware that in Daye v. Nicholson, 20 Vet. App. 
512 (2006), the United States Court of Appeals for Veterans 
Claims (Court) admonished VA for not securing and reviewing 
the history of the veteran's unit for possible alternative 
sources of evidence of combat or stressful incidents.

During the course of this appeal, the Veteran has 
consistently maintained that his PTSD is manifested by 
flashbacks regarding the recovery of H.P.'s body.  At the 
June 2007 Travel Board hearing, the Veteran offered credible 
testimony indicating that he went to school with H.P., went 
to Korea on the same ship as him, and were separated upon 
arrival.  The Veteran recalled finding his body in the late 
Winter to early Spring of 1953.  Government databases 
indicate that a fellow Marine named H.P., born in Bronx, New 
York a few months before the Veteran, died in combat in Korea 
in April 1953, which partially corroborates the Veteran's 
account.  Moreover, the Veteran's MOS, as a motor vehicle 
operator with a medical unit, lends credibility to his 
account of retrieving bodies after a battle.  The Board also 
notes that in Daye, supra, the Court held that one cannot 
conclude from the mere absence on a Veteran's DD-214 (service 
personnel record) of a medal or citation evincing combat that 
the Veteran in fact did not engage in combat with the enemy.  

In view of the foregoing, to include the consistent nature of 
the Veteran's stressor account during the pendency of this 
appeal, the confirmed death of H.P. due to combat at the time 
specified by the Veteran, and the obvious difficulty in 
confirming the Veteran's stressor through official records, 
the Board finds that it is at least as likely as not that the 
stressor in question occurred.  See 38 U.S.C.A. § 5107(b), 38 
C.F.R. § 3.102 (noting that when the evidence for an against 
a claim is in relative equipoise that factual findings are to 
be resolved in the Veteran's favor). 

With respect to the other criteria for establishing service 
connection, there is ample psychiatric evidence of a current 
diagnosis of PTSD.  The two most recent VA psychiatric 
examinations resulted in a firm diagnosis of the disability 
at issue.  As to a nexus to service, in the February 2005 
examination, the Veteran reported that his sole traumatic 
stressor was the recovery of his friend's body in Korea.  The 
examiner determined that the Veteran had PTSD related most 
significantly to described in combat in Korea.  In the May 
2005 examination report, the only history of stressors was 
in-service events, to include the recovery of the body in 
Korea and recurrent flashbacks of that event.  As such, the 
medical evidence on file satisfies the requirements of 38 
C.F.R. § 3.304(f) that there be a current medical diagnosis 
of PTSD in accordance with 38 C.F.R. § 4.125(a) and that 
there be competent medical evidence linking the Veteran's 
PTSD to a verified stressor.  

For the foregoing reasons, the Veteran meets all three 
criteria of 38 C.F.R. § 3.304(f).  Thus, a grant of service 
connection for PTSD is warranted.




ORDER

Entitlement to service connection for posttraumatic stress 
disorder is granted.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


